       Case 1:16-cr-00545-KMW Document 71 Filed 02/11/21 Page 1 of 1
                                                       U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York

                                                      The Silvio J. Mollo Building
                                                      One Saini Andrew 's Plaza
                                                      New York.New Yorkl0007


                                                       February 10, 20       1


                                                                              fi,-E==========::.,
                                                                                USDCSDNY
BY ECF AND EMAIL                                                                 DOCUMENT
The Honorable Kimba M. Wood
                                                                                 ELECTRONJCALLY FILED
United States District Court Judge
                                                                                 DOC#:
Southern District of New York
500 Pearl Street
                                                                                       -----:---.---
                                                                                            cJ/ II f .J..t
                                                                                 0 AT F FJLED:
New York, New York 10007

        Re:    United States v. Cesar Done
               16 Cr. 545 (KMW)

Dear Judge Wood:

         The parties write to jointly request a 30-day adjournment of the conference scheduled for
February 10, 2021. The defendant's state court case is still ongoing and the defendant is next
scheduled to appear in that matter on February 26, 2021. Accordingly, the parties are requesting
an adjournment in hopes that a potential resolution of the state proceeding will lead to a resolution
in this violation of supervised release proceeding.



                                                    · Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York


                                                  By: Isl
                                                     Michael C. McGinnis
                                                     Assistant United States Attorneys
                                                     (212) 637-2305


cc:    Counsel of Record (by ECF)




                                                                         So D'F-D£ R Fi)
